To vacate orders holding to bail because of the alleged insufficiency of the affidavits upon which the orders were based.
Orders to show cause denied November 5, 1895.
In each case there is an affidavit made by a party who deposes that he is the general agent of the plaintiff; a second affidavit made by relator’s shipping clerk; a third affidavit made by the attorney to whom the collection was sent, who sets forth conversations with the debtor. The charges are (1) that relator, at the time of the purchase of the goods sued for, misrepresented to plaintiff personally his capital, the stock of goods on hand and his indebtedness: setting forth the representations made in detail and their falsity, but the affidavit does not allege that the agent was present when the representations were made, nor that the allegations respecting such representations are upon affiant’s information and belief; (2) that immediately prior to his failure, relator purchased large quantities of merchandise, in excess of-the ordinary demands of trade, and immediately disposed of the same at prices much below the market and below cost; that in some instances the goods were never delivered at relator’s place of business, but were sold on board car, and that these goods were not on relator’s books. In respect to the second charge, the agent is in each case supported by the shipping clerk and by the affidavit of the attorney.